 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexaco Inc.(Evansville,Indiana Bulk Station)andChauffeurs,Teamsters&Helpers Local Union215, a/w International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 25-CA-3163September 17, 1969DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND ZAG ORIAOn February 6, 1969, Trial Examiner Anne F.Schlczinger issued her Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended thattheseallegationshedismissed.Thereafter,theGeneralCounselandtheRespondentfiledexceptions to the Trial Examiner's Decision andsupporting briefs, the General Counsel filed a replybrief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein1.We find, contrary to the Trial Examiner, andin agreement with the Respondent. that the June 4.1968,'speechofDavidMartin,supervisorofEmployeeRelationsandTrainingfortheRespondent's Sales Department, to the assembledemployees amounted to no more than an expressionof views and opinions as to the advantages anddisadvantages of union representation' and did notcontain any threats of loss. We therefore find thatthe speech was within the protection of Section 8(c)of the Act and did not violate Section 8(a)(1) of theAct.'2.We take however a much more serious view ofMartin's conduct after he had concluded his speechon June 4, and his conduct on June 6, when hereassembled the employees for a further discussion'All dates hereinafterare in 1968'Howmet Corporation.Austenal Microcast Division,171 NLRB No V3'Member Brown, for the reasons set forth in theTrialExaminer'sof their grievances.While we have indicated that hisearlier remarks found protection as being within thefree speech purview of the Act, his subsequentsolicitation of employee grievances can no longer besaid to fall within the protection of Section 8(c). Wenote that Martin came to Evansville for the firsttime to talk to the employees only three workingdays after he had been advised by Respondent'sSupervisor of Employee Relations at its St. Louisdivisionabout the filing of a petition by theEvansville employees.After concluding his speechon June 4, Martin invited the employees to presenttheir grievances directly to the Respondent and todiscuss them with him. In so doing Martin madeclear that he was contemplating bargaining for hestated to the employees that "these matters willhave to conic out whether you'reunion or notunion."To that extent his invitation was not anexpression of a simple curiosity as to what in theemployees' working conditions disturbed them to thepointwheretheydesiredtohaveunionrepresentation. I-or it is also clear that he wentbeyondmerely ascertaining the nature of theirgrievances, but explored with them the means ofsatisfying then, to a large extent he did just that.Thus,matters such as paying overdue repair bills,repairing or replacing unsafe equipment, and payingemployees for past and current meal allowances,about which employees had complained for years,were in a matter of 2 days adjusted to the apparentsatisfaction of the employees. It is significant thatshortly' thereafter all seven employees who had metwithMartin and who had previously signed Unioncards sent a letter of withdrawal to the Union Thedelays in remedying the matters involved in variouscomplaints could hardly be considered as merely anoversight in implementing existing company policies,in view of the fact that solicitation and resolution ofthe complaints followed quickly upon the employees'indicationof interest in unionization and theRespondent's expression of its strong opposition tounion organization. In our view. the employeescould only look upon the Respondent's actions as aneffort by the Respondent to discourage their unionactivitiesand to invite direct dealing with theRespondent. In conclusion, there can be no doubtthat the purpose of the two "gripe sessions." whichwere initiated by management, was toundermine theUnion by determining what was motivating theemployees' organizational efforts, and by impliedlypromising that the grievances would be resolved.Solicitationof grievances for such purposes is initselfaviolationofSection8(a)(1)'aswasRespondent's discussion and adjustment thereofWethereforeagreewith the Trial Examiner thatRespondent by such conduct violated Section 8(a)( I)of the Act.Decisionwould find that Martin's June 4 speech was violative of Sec.8(a)(1)'Eagle-Picher Industries,Inc , LlectronicsDivision,PrecisionProductsDepartment,171 NLRB No 44178 NLRB No. 72 TEXACO INC.43 53.The complaint alleged that the Respondentviolated Section 8(a)(5) of the Act by its refusal tobargain with the Union as the lawful representatik eof the Respondent's employees in an appropriateunit.The Trial Examiner found otherwise, but wedo not agree with her. The critical facts in brief,about which there is no substantial dispute, showthat in its letter to the Respondent requestingrecognition,andinitspetitionseekingarepresentation election, which was filed on the samedate as the letter, May 27, the Union described theunitwhich it sought to represent as: "All driversandwarehousemenatOwensboro,Ky.andEvansville Indiana establishments" excluding "allothers,allguards,professionalemployees, officeclerical employees and all supervisors as defined intheAct." In the petition the Union stated thenumber of employees in the proposed unit wasseven.At Owensboro, Kentucky, the RespondentpaysaconsigneewhodisplaystheTexacotrademark and sells Texaco products, for theconvenience of keeping a truck and certain productsathispremises inOwensboro, because it is aterminalpoint for distribution of Respondent'sproducts.Two of the Respondent's drivers workout of that location. It appears that Respondent'ssupervisorSmith in charge of the Evansvilleoperation goes to Owensboro only three or fourtimesamonth and that the drivers based atOwensborocometoEvansvilleinfrequently.However, it is agreed that the drivers based atOwensboro are on the Evansville payroll, handle thesame products, and have the same wage rates, fringebenefits,uniformsand supervision as the fiveEvansville employees.The Union's letter and petition were received bySmith and forwarded to the St. Louis office andthen sent on to the Respondent's legal department inNew York. Respondent's counsel Mitchell, allegedlyconcerned that the description of the proposed unitmight be read as including employees of theconsignee at Owensboro, discussed the matter withtheBoard'sRegionalOffice and also discussedenteringintoaconsentelectionagreement.Ultimately, the parties agreed to eliminate thereference to an Owensboro "establishment" and todescribe the unit as including: "All truck operatorsand warehousemen of the Employer operating out ofitsEvansville, Indiana Bulk Station" excluding `'allofficeclericalemployees,andallprofessionalemployees, guards and supervisors as defined in theAct."At no time, however, did the Respondentcontend that the Respondent's employees based inOwensboro were not part of the proposed unit, nordoes it appear that the Union ever sought torepresent the consignee's employees. The Union'sMay 27 request for recognition was never answeredby the Respondent.On these facts the Trial Examiner found that theRespondent did not violate Section 8(a)(5) of theAct by refusing to bargain with the U nion. becausethe Union had failed to define the unit with "clarityand precision" and the Respondent had a good-faithdoubt as to the proposedunit.The Trial Examinerfurtherfound that the unfair labor practicescommitted by the Respondent were not sufficient toestablish the Respondent's bad faith and vitiate theclaim that its failure to recognize the Union waslawfullymotivated.Forone thing we can see no element ofinappropriateness in the unit set forth in the Union'sletter requesting recognition and bargaining. TheUnion's letter referred to "your" employees and theUnion's petition stated the number of employees inthe unit it sought to represent as seven. The Uniondid not claim to represent the consignee's employeesand there is no eN idence to the contrary. The factthatRespondent'scounselprofessedtoseeapossible flaw in the unit as described by the Union,and the fact that the Union agreed to change thedescription,didnot therebymake the Union'soriginalproposedunitinappropriate.InthecircumstanceswecannotaccepttheTrialExaminer's finding that the Union's failure to makeanother demand after the unit had been "clarified"exoneratedtheRespondent from its obligation torecognize the Union.It is now established that serious illegal activityaccompanying an employer's refusal to grantrecognitionand to bargain with the majorityrepresentativeofitsemployeesdestroysthenecessary conditions for the holding of a free andlair election.`Here, the Respondent, upon learningof the Union's petition and letter. immediatelydispatched one of its top executives,Martin, tospeak to the employees and to urge them to voteagainsttheUnion.Martinnotonly initiatedmeetingsatwhichhe solicited the employees'complaints,buthealsopromisedand tookcorrective action thereon, and gave the employeeshis name and New York address as assurance offuture adjustments of grievances. Conditions aboutwhich the employees had complained for years werechangedonlyafteremployee complaintswereelicited by the Respondent at the same time it wasurging the employees to votenonunion.We canconceive of no conduct which is more calculated toundermine the Union and dissipate its majority thanwhere the employer, as here, solicits and adjustsemployees' grievances and engages in collectivebargaining with them while conducting a campaignagainstunionization,particularly where as here theRespondent's efforts were successful.We cannotassumeinthe face of Respondent'smisconduct, that if we were to issue our customarycease-and-desist order and direct an election. thepervasive effect of that misconduct would be erasedand the employees would be able to express theirtrue sentimentsinrespect to the selection of abargaining agent. In the circumstances of this case'N L R B v GLvselPackingCo.Inc.395 U S 575 436DECISIONSOF NATIONALLABOR RELATIONS BOARDwe have no reason to believe that the authorizationcards signed by all seven employees did not reflecttheir true desires for representation by the Union.'We think that on balance it is more appropriate toprotecttheseemployees'statutoryrightsandinterests by directing the Respondent to recognizeand bargain with their designated representativethan to direct an election.In view of the foregoing and on the record as awhole,we find that by refusing to recognize andbargainwith the Union, the Respondent violatedSection 8(a)(5) and (1) of the Act, and that thepoliciesof the Act will be effectuated by theimposition of a bargaining order as a remedy forsuch conduct.THE REMEDYWe have found in agreement with the TrialExaminer that the Respondent engaged in conductviolativeofSection8(a)(1)of the Act andaccordingly we adopt her remedial recommendationsin that regard. However, we have found, contrary totheTrialExaminer, that the Respondent hasengaged in certain unfair labor practices in violationof Section 8(a)(5) and (1) of the Act. We thereforeorderthattheRespondentceaseanddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of factand upon the record as a whole, we make thefollowing:ADDITIONAL CONCLUSION OF LAWByrefusingtobargaincollectivelywithChauffeurs, Teamsters & Helpers Local Union 215,a/w InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,astheexclusivecollective-bargainingrepresentative of its employeesinanappropriateunitcomposedof"alltruckoperatorsandwarehousemen of the Respondent operating out ofitsEvansville, Indiana Bulk Station,' excluding allofficeclericalemployees, professional employees,guards, and supervisors as defined in the Act," theRespondent has engaged in and is engaging in unfairlaborpracticesaffectingcommercewithinthemeaning of Section 8(a)(5) and Section 2(6) and (7)of the Act.'Member Zagoria adopts the Trial Examiner's finding as tothe validityoftheauthorizationcardsobtainedfromemployeesBlackburn,Kirkpatrick,and Halden Garrett,in the absence of exceptions In anyevent, the Union's majority is unaffected'As set forth above, the record shows that the parties understand andhave agreed that the unit as thus described includes the Respondent'semployees based at Owensboro,KentuckyORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Texaco Inc. (Evansville, Indiana, Bulk Station),Evansville, Indiana, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)RefusingtobargaincollectivelywithChauffeurs, Teamsters & Helpers Local Union 215,a/w InternationalBrotherhoodofTeamsters,Chauffeurs.WarehousemenandHelpersofAmerica,astheexclusivecollective-bargainingrepresentative of its employees in an appropriateunitcomposedof"alltruckoperatorsandwarehousemen of the Respondent operating out ofitsEvansville, Indiana Bulk Station, excluding allofficeclericalemployees, professional employees,guards, and supervisors as defined in the Act.(h) Promising and granting benefits, and solicitingthe presentation of grievances and adjusting suchgrievances, to discourage its employees' designationof a union representative.(c) Interrogating employees in a manner whichconstitutes interference in violationofSection8(a)(1) of the Act.(d) In any like or related manner interfering withthe rights of employees guaranteed by Section 7 ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request. recognizeandbargaincollectivelywith Chauffeurs, Teamsters & HelpersLocal Union 215, a/w International Brotherhood ofTeamsters. Chauffeurs,Warehousemen and HelpersofAmerica,astheexclusivebargainingrepresentative of its employees in the aforesaid unitwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, and if an understanding is reachedembody such understanding in a signed contract.(b)Post at its place of business in Evansville.Indiana,copiesof the attached notice marked"Appendix."8Copies of said notice, on formsprovided by the Regional Director for Region 25,shall,after being duly signed by the Respondent'srepresentative,bepostedbytheRespondentimmediately upon receipt thereof, and he maintainedbyitfor60consecutivedays thereafter, inconspicuousplaces,includingallplaceswherenotices to its employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the aforesaid Regional Director, inwriting, within 10 days from the date of this Order,'in the event that this Order is enforced by a decree of a United StatesCourt of Appeals there shall be substituted for the words"a Decision andOrder"thewords"aDecree of the United States Court of AppealsEnforcing an Order ' TEXACO INC.what steps the Respondent has taken to complyherewith.IT IS'FURTHER ORDERED that the complaintbe, and ithereby is, dismissed insofar as it alleges that theRespondent violated Section 8(a)(I) of the Act byRespondent's June 4 speech.MEMBER ZAGORIA, dissenting in part.Iagree with Member Fanning, for the reasons setforth in the majority opinion, that supervisorMartin's speech of June 4, 1968, was protected bySection 8(c) of the Act. However, I disagree withmy colleagues' conclusion that the Respondent'sunfair labor practices were of sufficient gravity tojustifya bargaining order. The Respondent's soleinfractionof the law was to inquire into itsemployees'grievances,and,inseveralminorrespects. to satisfy them In my view, the effects ofthese unfair labor practices can readily be dissipatedby our usual cease and desist order, and the postingof a remedial notice. I therefore would adopt the'recommendation of the Trial Examiner that the8(a)(3) allegation be dismissed, and dissent from thecontrary finding of my brethren.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILT on request recognize and bargain withChauffeurs.Teamsters,& Helpers Local Union 215.a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive collective-bargaining representative of ouremployeesina unitcomposed of all truck operatorsand warehousemen operating out of our Evansville.Indiana,Bulk Station, but excluding all office clericalemployees,professionalemployees,guards,andsupervisors as defined in the aforesaid Act, regardingtheir rates of pay, wages, hours of employment, andother terms and conditions of employment, and if anunderstanding is reached embody the same into asigned contract.WE WILL NOT promise and grant benefits, or solicitgrievances and adjust such grievances, to discourage ouremployees' designation of a union representativeWE WILL NOT, interrogate our employees in a mannerwhich constitutes interference in violation of Section8(a)(1) of the ActWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the NationalLabor Relations Act, as amendedDatedByTEXACO I.C. (EVANSvILIE,INDIANA BULK STATiON)(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered. defaced,437or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board'sRegionalOffice,614 ESTACenter, 150WestMarketStreet,Indianapolis,Indiana46204.Telephone317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE.ANNE F. SCH LEZINGER. Trial Examiner: Upon a chargefiledon June 17, 1968, by Chauffeurs, Teamsters &Helpers Local Union 215, a/w International Brotherhoodof Teamsters, Chauffers,Warehousemen and Helpers ofAmerica, referred to herein as the Union, the RegionalDirector for Region 25 (Indianapolis, Indiana) issued acomplaint on September 6, 1968, alleging that theRespondent had engaged in conduct violative of Section8(a)(5) and (1) of the National Labor Relations Act, asamended. In its duly filed answer, the Respondentadmitted certain allegations of' the complaint but deniedthe commission of any unfair labor practices.Pursuant to notice, a hearing was held before me onNovember 12 and 13. 1968, in Evansville, Indiana. Allpartieswererepresentedandwereaffordedfullopportunitytobeheardandtoexamineandcross-examine witnesses. The General Counsel and theRespondenthavefiledbriefswhichIhavefullyconsidered.'Upon the entire record in the case and from myobservation of the witnesses, I make the following.FINDINGS OF FACT1.THE BUSINESS OF THL RESPONDENTThe Respondent, a Delaware corporation, maintains itsprincipal office and place of business at Houston, Texas.Itoperates facilities throughout theUnitedStates,includingthe facility and bulk station at Evansville,Indiana,here involved,where it is engaged in themanufacture, sale, and distribution of petroleum products.During the past year, the Respondent purchased.transferred, and delivered to its Evansville facility goodsandmaterials valued in excess of $50,000 which weretransported to said facility directly from States other thanIndiana,and it sold and distributed at said facilityproducts valued in excess of $50,000 which were shippedfrom said facility directly to States otherthan Indiana. Ifind that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.H. THEIABORORGANIZATION INVOLVEDThe Respondent in its answer admits. and I find, thatChauffeurs, Teamsters & Helpers Local Union 215, a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganizationwithin the meaning of Section 2(5) of theActIIITHE LNFAIR TABOR PRACTICESThe issues herein arc (A) whether the Respondentengaged in conduct which interfered with, restrained. and'the GeneralCounsel's motionto file a reply brief, received January 30,1969, is hereby deniedJ E Cole,101NLRB 1486 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerced its employees in violation of Section 8(a)(1) of theAct, and (B) refused to bargain with the Union since onor about May 28, 1968, in violation of Section 8(a)(5) ofthe ActA. Interference,Restraint,and Coercion1Martin's June 4 speechOn May 27, 1968. the Union sent the Respondent aletter requesting recognition, and also filed a petition foran electionA hearing on the petition was scheduled to beheld on June 14 ' On June 4, David Martin, who for anumber of years has been in charge of labor relations fortheRespondent's sales department, came from his NewYork office to Evansville to make a speech to theemployees. This was Martin's first visit to Evansville. Hewas accompanied by Robert Morgan, supervisor ofemployee relations of the Respondent's St. Louis Division,which includes the Evansville operation; Marvin Dimond,sales supervisor of the St Louis Division, Paul Garrett,salesmanager of the Evansville District, and Paul Smith,who is in charge of the Evansville operation. Martintestified that it was his practice to make such a speech atany operation of the Respondent where an election waspending,' and that he had made this type of speech about20 times. He did not have a prepared text but spoke fromnotes he uses on such occasions. The following summaryand excerpts are based upon Martin's testimony.Martin began by telling the employees that he wasthere to ask them to vote nonunion should there he anelection, but that he was not going to promise any benefitsor make any threats to induce them to do so, and that theRespondent would bargain in good faith if the employeesvoted for the Union He stated that the Respondent'spolicy as to wages and fringe benefits was to maintainrates in line with competitors in the area: that it did sowhether the operation in question was union or nonunion:that unions and employees had tried unsuccessfully tohave this policy changed: and that when employees atLouisville,Kentucky, for example, asked for the samewage rates being paid in Cincinnati, Ohio, which wereSIO-15 higher, they were refused on the ground they werecompeting against companies in the Louisville, not theCincinnati, area.Martin also pointed out that, at everyinstallation of the Respondent which was represented bytheUnion, the Union had accepted the Respondent'semployee benefit plans as more desirable than its ownplans, and that, if the employees would check the WorkPolicies and Practices' which the Respondent has put intoeffect at Evansville, they would find they had as goodconditionsasthoseinanyunion-negotiated laboragreement.'Case 25-RC-3801 Thehearing was postponed indefinitely'Martin denied telling the employees he was making the speech because"the employees were in the union,' and testilied that "I had no idea ifany body belonged''The Respondent has adopted written Work Policies and Practices at itsnonunion terminals Those for Evansville are set forth in a document datedAugust 26, 1966,signed by Division Sales Manager Gunnels,and werereviewedby-MartinbeforeadoptionGunnels is responsible forimplementing theWork Policies at Evansville but his work covers manyStatesTherefore,accordingtoMartin,Morgan would "probably handleemployee relations matters in behalf of the Division Sales Manager' andso would be the one implementing the Evansville Work Policies AlthoughMorgan is under Martin's"outline direction,'hemakes no reports toMartin went on to state that an employee will bedischarged only for dust cause whether the Respondent isoperating under a labor agreement or Work Policies. thata union cannot prevent an employer from laying offemployees if there is a lack of work. and that the bestsecurity employees can have is the security that theygenerate for themselves and that the employer generatesthrough investments.Martin also stated that as far as he knew theRespondent has never removed, disciplined, or warned asupervisor"inanyway merely because of a unioncomplaint." He continued: "However, that did not meanthatwe did not want good relationship between oursupervisors and our employees. we did. But most certainlythiswas an area that only we could do anything ofmaterial benefit to them about should there be problemswith local supervisors."Martin stated further that, whenemployees electa unionrepresentative, theRespondentmust deal with a third party and "we cannot any longerdeal with them on an individual basis . . 1 also spoke ofthe fact that they lose their individual freedom which isrelated to this third party thing. But as I told them, 'Ithink this freedom is something you should not give upeasily.' "Martin further commented that -generally we dohave poorer relations in union terminals than non-unionterminals, and I think it's mainly because we're notdealingwith our employees any longer, w'e're dealingthrough a third party "Martin, who estimated that the speech took more thanan hour, also talked at some length about " unionpower," which he referred to as "something I speak of ineach and every talk 1 make." lie stated in this reward thata union can first seek to bargain, but an employer mayturn down any union proposal as long as it is acting ingood faith. He stated further that the only other avenueavailable to a union is a threat of a strike or an actualstrike, and that "the strike action represented the unionpower." He then went on to give as an example of unionpower the United Automobile Workers which "to myknowledge represents all of the production employees atFord Motor Company. Now, assume that they strike FordMotor Company. There we have an example of a largecompany being without any production, and we have alargegroupofmen being without income, so youessentially have two gigantic forces working against eachother" He went on to contrast this situation with theone at Evansville. As Martin testified, "1 asked it in theform of a question. 'Would you seven employees strikinga $6.000,000,000.00 corporation have the same power thattheUnited Auto Workers have when they strike Ford'?Afterall,therewould be another 30,000 or moreemployees working, and worldwide we have 70 or 80thousand employees. So you answer for yourself', you'rethe one that has to make the decision. Would you havereal power it you went out on strike9',"`Martin proceeded to discuss what would occur it theEvansville employees did go on strike He stated that- theRespondent "has every legal right to try and operate, andtry and operate we willWe always try to operate duringa strike.We have more than a sufficient number ofsupervisors fully qualified, fully licensed to drive the twoMartin as to how he implements the Work Policies It is clear, in anyevent,thatsome provisionsintheWork Policies had not beenimplemented, and that, although employees were given a copy when hired,they were unaware of some of the provisions'Martin testified that the Respondent has about 2W terminals of thesame nature as Evansville TEXACO INC.439trucks that are attached to the Evansville. Indiana bulkstation,andwe believe that we can deliver to ourcustomers."He then asked whether these employeesthought, it it were assumed that the Respondent could notcontinue to operate during a strike.theywould be"exerting sufficient power on Texaco to make it dosomething against its will." and stated that "in my ownjudgment I question seriously if we would even miss you "Martin stated further that it the Evansville employeeswere to talk to those at the Respondent'sLawrenceville.Illinois,refinery,andMount Vernon, Indiana, pipelineterminal, they would find that those employees "thinkthey have all kind of power.but really if they knew thefull truth they have very very little power Texaco doesn'tworry too much about Lawrenceville,certainly not aboutMount Vernon.."He continued that if any operation inthe United States had sufficient power to put pressure onthe Respondent,itwould he thePort Arthurworks, whichis its largest refinery as well as the"manufacturing centerfor every drop of base oil stock for the making of litheoils and greases that we have in the UnitedStates." Ilethen pointed out that even at Port Arthur,when there wasa 10-day strike in January,the plant was up to 80 percentproduction at the end of the 10 days as a result of theoperations of supervisory personnel.According to Martin, he then started to sum up "thevarious reasons why we as a company were inclined tobelieve that they lost through belonging to a union.Allwe could point out were the things we thought they mightlose .and I listed six or eight of them " He pointedout, through figures set forth on a blackboard,that if theMount Vernon terminal had been unionized for 25 yearsand "pay so much dueshow many thousands uponthousands of dollars that the boys at the Mount Vernonterminal have spent," and nevertheless the Evansvilleemployees have several benefits those at Mount Vernondo not, including the fact that those at Evansville "do nothave the one-day waiting period to obtain A & S benefits,sick pay.they can get an excused absence with pay "Another item of loss Martin pointed out was "the factthat they lose their individual freedom which is related tothis third party thing "Martin continued,"Another item,Isay, 'Now, there'sa possibility that some day you might have to go out onstrike .no man should belong to the union unless he'swilling to support his union and strike when theyrecommend that he strike,because otherwise if you're notwilling to strikeyou give your union no power. Sothere's the chance of loss of wages from strike."'Martin described, as an example of losses unionizationcouldcause,what occurred at the Redwood City,California, operation,which was organized by the Union.There,Martin stated,aftermonths of bargaining and anII-day strike, "they ended up with their 4% increasewhichwas granted nationwide to all employees onFebruary Ist rather than January 151,so they lost amonth of their increase.So we ended up with acontract that didn't even have a meal allowance in it, andwe have such meal allowance in every non-unioninstallation in the country.and I think in practically everyunion installation "6Afterpointing out that "Texaco is a big mammothcompany and it can take care of itself," and that the"Teamsters is a large union organization and they can'There areprovisions in the Evansville Work Policies and Practices formeal allowance payments after empioyccS work certain amounts ofovertimetake care of themselves," Martin urged the employees to'. ote if an election were held, and concluded that the onething he wanted to impress upon them was "when you goin there to vote you vote for what's in your own bestselfish interest "2Martin's meeting with the employees on June 4AfterMartin completed his speech. he dismissed themanagement representatives, explaining to the employeesthat this would "make it simpler for them to at leastadvise us of what was on their minds," and that ''thesematters will have to come out whether you're union or notunion."For the following hour or so the employeesproceeded to raise a number of matters. as to some ofwhichMartin said they were "emotionally upset," oneemployee charging that the Respondent had made amockery of safety Some of the matters raised by theemployees involved (1) reports they heard that Dimondwas going to change work schedules without discussionwith the men, which was contrary to the Work Policiesand Practices, (2) rumors that Dimond was going tochange other employment conditions, and would discharge"thewholehunch" if they did not conform; (3)disparaging remarks about the employeesmade byDimond's predecessor,Agnew. (4) indications that thedrivers and the warehouseman had to buy a new type ofuniform and were forbidden to wear cowboy boots; (5) theRespondent's failure to pay certain repair bills, with theresult that some local garages refused to work on thetrucks,whichcausedembarrassmentaswellasinconvenience;' (6) the unsafe condition of some of theequipment, and (7) the question whether employees whoperformedovertimeworkwereentitledtomealallowances, which they had not been receiving. Martinanswered some of the questions but deferred answers tomost of them pending investigation.3.Martin's June 6 meetingMartin had the employees summoned to anothermeeting on June 6. He told them he would answer someof the questions raised at the previous meeting, but wouldlike to have the supervisors present to explain certainmattersWith the employees' permission, he then invitedthe supervisory personnel to attend. In the course of thismeeting,Martin or the supervisors answered many of thequestions raised by the employees on June 4 " Amongother things, they (I) explained that Dimond had nointention of changing work schedules without consultingthe employees, who had misinterpreted questions thatDimond, appointed to his position only about a monthearlier, had asked about the schedules; (2) asserted that noemployee would be discharged except for good cause, (3)apologized for Agnew's disparaging remarks: (4) statedthat the Respondent required certain types of uniforms fortruckdrivers as it paid part of their cost, but not for thewarehouseman who furnished his own attire, and that anytype of hoots or shoes could be worn provided theypresented no safety problem; (6) explained that failure topay the bills had been due to an oversight, and that thiswould be remedied prornptl', (7) discussed in detail thecomplaints about the unsafe condition of some of theequipment, explained the delays in remedying these'The drivers are authorized to have repairs made on their trucks'Martin did not answer all the questions that were raised For example,with reference to a statement hs Martin that the Respondent was probably 440DECISIONSOF NATIONALLABOR RELATIONS BOARDmatters. and described the steps being taken to do so, and(8)promised that, based on Martin's review of theprovisions in the Work Policies and Practices about mealallowances, they would be -paid as far back as theRespondent had records, and would thereafter be paidcurrently, and.Martin added, "this has nothing to do withunionism ornon-unionism."Martin also commented that some of the mattersdisturbing the men were evidently due to a breakdown incommunications, and promised that thereafter the line ofcommunication would be kept open and the men wouldobtain answers in a reasonable time. He wrote out hisname and New York address and gave it to the men sothey could refer to him any matters not taken care oflocally or by the division office in St Louis. The June 6meeting lasted about an hour.Employees had been complaining about some of theabove matters for years with no results, but action wastaken at this time. For example, the overdue hills werepaid with apologies for the delay, steps were taken to haveunsafe equipment repaired or replaced, and reimbursementwas made for the past due meal allowances covering aperiod of well over a -year, and it was arranged that theywould thereafter be paid automatically'Subsequent to the meetings of June 4 and 6, theemployees further discussed among themselves the matterof union representation. On June 25, 1968, they sent aletterof withdrawal to the Union signed by all sevenemployees involved, all of whom had signed union cards amonth earlier4. Findings and conclusions regarding Martin'sconductThe complaint alleges thatMartin,on June 4,threatened that the Respondent would close the Evansvillefacility it the employees supported the Union, and thattheywould lose existing benefits if the Union weresuccessful, and, on and after June 4. offered benefits to,and adjusted the grievances of, its employees in order toaffect their choice in an election and to induce them toabandon the UnionMartin denied categorically that hemade any threats. promised any benefits, or adjusted anygrievances,10 and the Respondent contends in its brief thatthe speech was "obviously privileged within the meaningof Section 8(c) of the Act."It is evident that the speech was designed to impressupon the employees the futility and danger of unionrepresentation." Thus the speech, made by a companyofficial,accompaniedbyothermanagementrepresentativesand local supervisors, pointed out thatestablished company policies as to wage rates and fringepaying a higherrateof paythan any of its major competitors inEvansville,one employee, accordingtoMartin, said he thought aparticular competitor"was paving so-and-so ' Martin made a note of this,or tried to rind out if it were so,but in any event he testifiedthat he madeno reply to this on June 6'One employee, CharlesBlackburn,who has beena truckdriver forabout 3 years, received $61 50 to coverunpaidmeal allowancesHetestifiedthat this was the first time he had been paid a meal allowance.and that the,,have since been paid currently"Procedures for handling"complaintsor grievances"are set forth in theWorkPolicies and PracticesAt the hearing,counselfor theRespondentobjected to the GeneralCounsel referring in his questionsto the mattersraised by the employees as "grievances"or "complaints"on the groundthat these were "legal terms," but asked his own witnesses whether any"grievances"were settled In any event,lfind that the issues raised weregrievances within the terms of thecomplaint SeeTimken Roller BearingCompanyv PvLRB.161F2d949,955(CA 6)benefits would not be altered as a result of unionization,and that, rather than increasing employee benefits,experience at other company operations demonstrated howunionization could result in a loss of benefits it alsostressed the idea that a union's power lay in striking, thatthe employees who were members would be obligated togo out if a strike were called with the resulting loss ofwages, that it was feasible for supervisors to drive the twotrucks at this facility, and that the facility constituted soinsignificanta part in the Respondent's overall operationsthat, if a strike closed it down, it would not be missed.The speech further indicated that selection of a unionwould require the Respondent to deal only with a thirdparty, which wouldmeanthe loss of employee individualfreedom to talk with management, and would bring aboutpoorer employer-employee relations.Ifind,on the basis of the foregoing and the entirerecord, that the speech, with its admitted emphasis onwhat employees "lost through belonging toa union,""`contained veiled threats' that the employees would sufferadverse economic consequences if they voted in favor oftheUnion"." painted a picture of the "economic lossinevitably resulting from the selection of the Union astheir collective-bargaining representative",, 3 and clearlyexpressedthethreatsofpooreremployer-employeerelations and loss of the "substantial benefit" of beingable to communicate personally with management if aunion were to become the bargaining representative.14 Ifind that these were "threats of loss"" violative of Section8(a)(1) of the Act.Furthermore. as described above,Martin not onlyinitiatedmeetings at which he solicited the employees'complaints, but he also promised and took correctiveaction thereon, and gave the employees his name and NewYork address as assurance of future adjustments ofgrievancesThe Respondent contends that such actions aspaying overdue bills and repairing or replacing unsafeequipment constituted only normal business operations,and that other changes, such as paying employees for pastand current meal allowances, were merely to carry out theprovisions of the Work Policies and Practices in effect atEvansville.Conditions were changed, however, that hadprevailedforyears,aboutwhichemployeeshadcomplained for years, and were changed only afteremployee complaints were elicited by the Respondent atthe same time it was urging employees to vote nonunion Ifind that the Respondent, by this conduct, made promisesand grants of benefits, and solicited and adjustedgrievances, at a time when this would have the naturaltendency to interfere with the employees' organizationalrights, in violation of Section 8(a)(1) of the Act."Itisclear that the employees were convinced, byMartin's speech and by what transpired at the meetingson June 4 and 6, that a vote forunionrepresentation wasnot in their "own best selfish interest." Without waitingfor an election, the employees sent a letter of withdrawalto the Union on June 25, 1968, signed by all the"SeeHicks-PonderCompany,174 NLRBNo 12,QuakerAlloy CastingCompany,135 NLRB 805, 806"N L R B v Gruber Mfg.Co . 382 F 2d 990 (C A 7)"VinvlexCorporation,160NLRB 1883. enfdNLRB vVinv/exCorporation and Everwarm Corporation.404 F 2d 1200 (C A 6)"GraberManufacturingCompany,158NLRB 244, 247, coldpercurtain382 F 2d 990 (C A 7)"NLRBvTheSinclairCo. 397 F 2d 157 (C A 1)"SeeAmerican Technical Machinery Corporation,173 NLRB No 210,Eagle-Picher industries,Inc,17lNLRBNo 44,NLRB v ThePembeck Oil Corporation.404 F.2d 105 (C A. 2) TEXACO INC.441employees involved, all of whom had signed Union cards.5Dimond's ConductThe complaint alleges that Dimond(a) on or aboutJune 14. 1968, interrogatedemployeesconcerning theirown and other employees'unionmembership,activities.and desires,and (b) on or about June 7 and23, suggestedto the employeeswithdrawalfrom the Union and aidedsuch withdrawala. InterrogationOn the nightof June13-14,1968,DimondhandedlialdenGarretta checkfor over$25coveringhis pastmeal allowances, and iodc with Garrett on one of hisruns.AlthoughGarretthasbeenemployedasatruckdrner for 3 years, this was the first time he had asupervisor ride with him. Garrett first testified that he didnot recall whether Dimond asked him or he volunteeredinformation about the Union. After his recollection wasrefreshed by reading the affidavit he had given a Boardagent, however, he testified that Dimond asked him howhe was going to vote, to which he replied he did not know;and that Dimond said he knew about the Union meetingplanned for Sunday evening and asked whether Garrettwas going to attend, to which he replied that since he hadsigned a card he thought he should go. Dimond testifiedthat he initiated no conversation about the Union duringthe ride. but that Garrett volunteered the information thathe was going to a meeting and that "if the plant becameunion that he would not work for us any longer.-IcreditGarrett's testimony based on his refreshedrecollection.which was presented in a manner I foundmore convincing than Dtmond's version Furthermore,whileGarrett testified that he would vote against theUnion even though he had signed a card, he gave noindication that he would quit his job if the Union weresuccessful, and I find incredible Dimond's testimony thatGarrett so stated I find, therefore, on the basis of all therelevantevidence, that the Respondent, by Dimond'sinterrogation ofGarrett. violated Section 8(a)(I) of theAct."h.Alleged suggestion of and assistanceinwithdrawalfrom UnionDimondtestified that lie was at Evansville on June 7;that employee Edminson, aftercommentingon how muchhe had enjoyed Martin's speech, told Dimond he did notbelieve aunionwas needed and he wished he knew how toget out of the Union, and asked if Dimond knew of a wayhe could withdraw, and that Dimond replied that heassumed Edminson couldwrite aletter and withdraw asfrom any other organization but it was a decisionEdminson had to make Edminson testified in this regardthat he asked Dimond whether the men had to writeindividual letters or could write one letter, and Dimondreplied that he thought it would be advisable to write oneletter and have everyone sign it.Dimond also testified that at the close of the companypicnic on June 25. 1968, Blackburn asked him how the"ClarkPrinting Companyinc . 146 NLRB 1211find no supportin the record,howesLr, for the allegations in thecomplaint thatDimond interrogatedotheremployees,or that heinterrogatedemployeesconcerning"other employees' Union membership,activities,and desires "men could get out of the Union without an election, andhe again replied that he assumed they could write a letterand withdraw as they would from any organization, but hedid not know, and it was a choice the employees had tomake Blackburn testified that the men had discussedwithdrawing from the Union and asked him at the picnicto talk to Dimond, that he asked Dimond for his views onwriting a letter of withdrawal and whether it would speedmatters up, and that Dimond said that he thought thelettermight do the job and would speed matters upBlackburn prepared the letter of withdrawal dated June25, 1968, which, after being signed by all seven employees.was senttotheUnionNo copy was sent to theRespondent.ILind no violation of the Act in Dimond's replies to theinquiries of Edminson and Blackburn, the only role heplayed in connection with the withdrawal letter, and willtherefore recommend dismissal of this allegation of thecomplaintB.TheAllegedRefusal To Bargain1.The appropriate unitPaulSmith is in direct charge of the EvansvilleoperationHe testified that he supervises six truckdriversand a warehouseman; that there are two company trucks.one based at Evansville and the other at the location of aconsignee in Owensboro,Kentucky,whom the Respondentpays for use of his premises to park a truck and storeproducts because it is a terminal point, and that two ofthe truekdrivers work out of Owensboro and till the truckup there most of the time although they may also load atMount Vernon, Indiana, where the Evansville truck loadsSmith goes to Owensboro three or four times a month:themen based at Owensboro come to Evansvilleinfrequently.They are, however,on the Evansville payroll,handle the same products, and have the same wage rates,fringe benefits, uniforms and supervision as the Evansvilleemployees.The consignee at Owensboro,O'Flynn, who displays theTexaco trade mark and sells Texaco products,has sevenoreightemployees,threeor lour of whom aretruckdrivers1 here are his employees,not employees ofthe Respondent Other consignees sometimes call orders intoOwensboro.The calls may be taken by one of theRespondent's drivers or by O'FlynnThe petitionfiledby the Union on May 27, 1968,describestheunitboughtas"Alldriversandwarehousemen at Owensboro, Ky and Evansville Indianaestablishments"excluding"allothers,allguards,professional employees,office clerical employees and allsupervisors as defined in the Act." The Union's letterrequesting recognition, also datedMay 27 and sent onthat date to Evansville,attention of Paul Smith.containedthe same unit description.Smith forwarded the letter and a copy of the petition tothe St. Louis office,where they were apparently receivedonMay 31. No reply to the letter was sent to the Union.Morgan, supervisor of employee relations of the St. Louisdivision, forwarded the documents to the Respondent'slegal department in New York." Morgan discussed theunitwithRespondent'scounselMitchell by telephone.Mitchell, apparently disturbed that the description of the"Martin had been advised by Morgan, before he came to Evansville tomake his speet.h, about the filing of a petition by the Evansville employees, 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposed unit might be read as includingemployees of theconsignee at Owensboro,advisedMorgan that he hadtelephoned an attorney in the Board's regionaloffice, thatthey had discussed the question of the locations to becovered by the unit, which would be straightened out, thatthey had also discussed entering into a consent-electionagreement,and that Morgan would receive a documentfrom the Boardoffice whichhe should go ahead and sign.AfterMorgan received a stipulation for certification uponconsent election from the Board office.someone in thatoffice called and asked him to correct some mistakes onit.Morgan testified that he assumed that the correctionswere in accord with Mitchell's requests so he made them,signed the document,and returned it to the Board office.Mitchell latercalledMorgan and said Morgan hadexecuted an incorrect document,but he would try toobtain the agreement of the Board office and the Union tochange the unit description.On June 14. Mitchell sent theBoard office the following telegramRE TEXACO INC (EVANSVILLE, INDIANABULK STATION) AND TEAMSTERS LOCAL 215---NLRBCASE 25-RC-3801CONFIRMINGAGREEMENT OF PARTIES YESTERDAY -STIPULATION FOR CERTIFICATION UPONCONSENT ELECTION AGREEMENT AMENDEDTO CHANGE UNIT DESCRIPTION fO PROVIDE"ALLTRUCKOPERATORSANDWAREHOUSEMENOFTHEEMPLOYEROPERATINGOUT OF ITS EVANSVILLE.INDIANABULKSTATION BUT EXCLUDINGALL OFFICE CLERICAL EMPLOYES AND ALLPROFESSIONAL EMPLOYES, GUARDS ANDSUPERVISORSAS DEFINEDIN THE ACT."The unit description contained in the Stipulation is thesame as that in the telegram, but it contains obviousadditions and erasures,including erasure of "Owensboro.Kentucky operation."The Stipulationbears signaturesand initials ofMorgan, an attorney for the Union, and aBoard agent.appended on various dates, and the signatureof the Regional Director approving the agreement as ofJune 14, 1968."The complaint alleges the appropriate unit to be "Alldriverandwarehousemen employees ofRespondentoperating out of and employed at its facility," and"facility"isidentified in the complaint as the one atEvansville1 heRespondent'sanswerdeniestheappropriateness of the unit"as written"and "avers thatthe unit appropriate..isthat unit set forth in thatcertain Stipulation .approved by the Regional Directoron .I une 14, 196t(As thereisno reference to Owensboro in the unitDescription in either the complaint or the Stipulation. theunit dispute appears to have become one of semantics. Ifindmerit nevertheless in the Respondent'spositionAllthe parties agreed, after several discussions,to the unitdescribed in the Stipulation,and no persuasive reason hasbeen advanced why that description shouldbe altered.Accordingly.Ifind the appropriate unit to be asfollowsAlltruckoperatorsandwarehousemen of theRespondent operating out of its Evansville,Indiana,Bulk Station,excluding alloffice clerical employees,professionalemployees,guards,and supervisors asdefined in the Actbut Martin had not at that time seen the petition and had not been told ofthe Union's letter"the Stipulation scheduled an elt,etion to be held on June 27 1968, "atemployers Evansville, Indiana establishment" It Has not held because ofthe filing of the instant charges on June 17, 19682 The Union's majorityThe seven cards here involved are headed "ApplicationforMembership and Authorization for Representation,"and are all dated May 25, 1968. Halden Garrett testifiedthathe signed a card at the request of employeesBlackburn and Kirkpatrick; that he read the card beforehe signed it, and that, while he understood there would bean election and told the men who signed him up that hewould vote against the Union, he was not advised thatthere would be an election but only that the card was anapplication for membership in the Union.Edminson testified that the employee who gave him acard said it was for union representation and did notmention an election, and that he. Edminson, read thecard, signed it, and returned it to the employee.On May 25. employees Rayman, Happe, and CurtisGarrett20 came to Blackburn's home At their request hecalled employee Fitzpatrick, who joined them They readthe card and discussed some of the provisions in theprintedmaterial, including one that stated that the signedhas no right to withdraw "during the organizationalefforts of the union." Blackburn testified that after one ofthe three employees soliciting signatures said that therewas nothing binding in signing the card, that unionrepresentativeWhobrey had said there would be anelection, and that at that time the men could vote for oragainst a union, he and Kirkpatrick agreed to go alongwith the others and sign cards on the basis that they couldlater vote on the matter.Ragman, who has been employed by the Respondentfor over 16 years, testified that he obtained a card fromWhobrey at the Union hall: that he read it, signed it, andreturned it to Whobrey, and that Whobrey mentioned thatthere would be an election but Rayman did not recall thathe said the card was for the purpose of getting an election.Rayman identified the signatures of Happe and CurtisGarrett,whom he saw sign cards and give them toWhobrey, and of Kirkpatrick, whom he saw sign a card.Ifind no merit in the Respondent's contentions that thecards were invalid because they were signed only to obtainan election or because some of the cards were identifiednot by the signers but by a witness to their signing."Accordingly, I find that the Union represented theRespondent's employees in the appropriate unit on May25, 1968. 1 find further that the Union's representativestatuswas not dissipated as a result of the withdrawalletterof June 25. 1968, written after the Respondentengaged in the unlawful conduct found above.223.The alleged refusal to bargainAs set forth above, the Union's letter requestingrecognition and its petition filed on the same date, May27, 1968, included in the description of the proposed unitemployees at the Owensboro establishment. Martin hadnot been informed of this unit description when he cametoEvansvilleon June 4. Respondent's labor counselMitchell and other management representatives who wereadvised of the unit description, however, were concernedthat itmight indicate inclusion of employees of its"SupervisorPaulGarrettand employees Halden Garrett and CurtisGarrett arc unrelated"Thrift Drug Company ofPennevdvania.167 NLRB No 57, cnfd 4041.2d 1097 (C A6),McEwenManufacturingCompany172 NLRB No99"TheRichmanBrothersCompany,157 NLRB 1666, cnfd 387 F 2d 809(C A 7) TEXACO INC.443Owensboro consignee.Mitchell promptly took steps toobtain a clarification of the unit descriptionin thisregard,and to indicatewillingness to enter intoa consent electionagreement if the unit were clarified. After discussions ofthematter via long-distance telephone, agreement wasapparently reached, but, through a misunderstanding, arepresentativeof the Respondent signed a stipulationwhich contained a unit description at variance with theone agreed upon. The difference as to the appropriate unitdescriptionwas finally resolved about June 14 byagreement of all the parties, and the unit description setforth in the stipulation was revised accordinglyTheGeneralCounselcontends that the originalproposedunitwas appropriate as the Respondent hademployees working out of Owensboro; that it was evidentthat the Union's petition and letter had reference toemployeesoftheRespondentonly.and that theRespondent obviously knew which employees were beingsought as they were the ones,includingthose working outof Owensboro, summoned to the June 4 and 6 meetingsThe Respondent, on the other hand. maintains that it hasnoOwensboro establishment, that itmerely pays aconsignees for the convenience of keeping a truck andcertain products at his premises in Owensboro and havingtwo of its drivers work out of that location, and that thereferences to an Owensboro establishment confused theunit issue as the consignee employs truckdrivers. displaystheTexaco emblem, and sells Texaco products I findmerit in the Respondent's position It is clear-and there isno contention to the contrary- that the Respondent had nolegalobligation to bargain for a unit including theconsignee's employeeswith its own employees It isequally clear that the Union had an obligation to defineitsproposed unit with reasonable clarity and precision,23which I find it failed to do in this case. Moreover, the unitdescription in the complaint, although it omitted anyreference to an Owensboro establishment, varied from theunitdescription in the Stipulation. The Respondent'sgood-faith doubt as to the proposedunit isdemonstratedby the clforts made by Mitchell to have the unit redefined,24aswell as by his willingness to enter into a consentelection agreement when this was done The Union wasaware of Mitchell's efforts to have the unit clarified, andapparentlyapproved the stipulation setting forth theredefined unit, but made no request for recognition insuch unit. In all the circumstances of this case. the unfairlabor practices found above are not sufficient, in myopinion, to establish the Respondent's bad faith andvitiate the claim that its failure to recognize the Unionwas lawfully motivated " Accordingly, I lind that theGeneralCounsel has failed to sustain his burden ofestablishing that the Respondent refused to bargain inviolation of Section 8(a)(5) of the Act.Ifind further that the evidence does not establish theallegation of the complaint that the Respondent, at theJune 4 and 6 meetings and on other dates, bargained"N L R B v Lou De Young's Market Basket,406 F 2d 17 (C A 6),Jan I. 1969,Carlton Paper Corporation,173 NLRB No. 26,SportswearIndustries, Inc.147 NLRB 755, 760,The C L Bailey Grocery Co.10(1NLRB 576, 579"CfBensonWholesaleGrocery Co.164 NLRB No 75, in which thedirectly and individually with .its employees'! Although Ihave found the conduct in question violative of the Act inother respects. I find that it did not constitute bargainingin violationof the Act.IV. TILE EFI'ECT OF THE UNFAIRLABORPRACTICES UPONCOMMIFRCEThe activities of the Respondent set forth in section III.above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flow ofcommerce.v. THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices in violation of Section8(a)(1) of the Act, I shall recommend that the Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActUpon the basis of the foregoingfindings offact andupon the record as a whole, I make the followingCONCLUSIONS OF LAWIThe Respondent. Texaco Inc. (Evansville, IndianaBulk Station), is engaged in commerce within themeaningof Section 2(6) and (7) of the Act2Chauffeurs, Teamsters & Helpers Local Union 215,a/w International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.By threatening its employees with adverse economicconsequences, poorer employer-employee relations, andlossoffreedomtocommunicatedirectlywithmanagement, as inevitable results if they designated theabove-named labor organization as their bargainingrepresentative, by promising and granting benefits. andsoliciting the presentation of grievances and adjusting suchgrievances, to discourage its employees' designation of aunionrepresentative; and by interrogating an employeeabout how he would vote in a Board-conducted electionand about his intention of attending a scheduled unionmeeting, the Respondent has mterferred with, restrained.and coerced its employees in the exercise of their Section7 rights, in violation of Section 8(a)(1) of the Act.4The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.(Recommended Order omitted from publication.]Board pointed out that if the employer was confused about the unit sought,"a simple inquiry on that point, which good faith would seem to require,would undoubtedly have clarified such confusion '"SeeHardv-Herpolsheimer Division of Allied Stores of Michigan, Inc ,173 NLRB No 165,Grafton Boat Co, Inc,173 NLRB No 150,CarltonPaper Corporation,supra,Hammond & Irving, Incorporated,154 NLRB1071